Citation Nr: 1761026	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure in service. 

4.  Entitlement to service connection for a dental disability due to trauma for compensation purposes, claimed as a mouth injury. 


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to July 1954.  This appeal is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing in October 2017, but his representative withdrew his request for a Board hearing in an October 2017 statement.  See October 2017 VA Form 21-4138.


FINDINGS OF FACT

1.  The current bilateral hearing loss and tinnitus disabilities are not related to service and did not manifest within one year of service separation.

2.  The Veteran had asbestos exposure in service, as well as a long history of post-service occupational asbestos exposure. 

3.  The Veteran's current lung disability is not related to service, to include asbestos exposure in service.



4.  The Veteran is not shown to have a current dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a lung disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for a dental disability due to trauma for compensation purposes, claimed as a mouth injury, have not been met.  38 U.S.C. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided by a letter dated in June 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was afforded VA examinations in connection with the claims for service connection for bilateral hearing loss, tinnitus, and a lung disorder.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

While the Veteran was not provided a VA examination with the claim for service connection for a dental disorder, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to dental claims.  The VCAA is therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  

Based on the foregoing, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

For certain chronic diseases, including organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.





Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus claimed as a result of in-service loud noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board finds that the Veteran has current disabilities of bilateral sensorineural hearing loss and tinnitus.  The June 2012 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The June 2012 VA examination report also shows a diagnosis of bilateral sensorineural hearing loss.  During the June 2012 VA audiological examination, the Veteran also complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The June 2012 VA examination report constitutes competent and credible evidence to establish a current tinnitus disability.

Service treatment records show no complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus, and the Veteran did not have any hearing or tinnitus complaints at service separation.  

While not dispositive, the post-service evidence does not reflect complaints or treatment related to hearing loss or tinnitus for at least 56 years following separation from active service.  The first evidence of a complaint of hearing loss was in March 2011 when a VA physician noted that the Veteran was very hard of hearing.  Moreover, the June 2012 VA examination report shows that the Veteran reported gradual onset of tinnitus that became noticeable a few years earlier.  The Board emphasizes the multi-year gap between discharge from active duty service to when the Veteran sought medical care for his hearing loss and tinnitus (2011) is a factor that weighs against in-service onset of hearing loss or tinnitus in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.) 

The Veteran underwent a VA audiological examination in June 2012.  The VA examiner noted that she was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The VA examiner explained that the Veteran had a normal whispered voice test at both enlistment and separation from active military service, and that a whispered voice test is only a gross assessment of hearing acuity.  The VA examiner noted that the Veteran reported noise exposure during service in Korea, as well as gunfire and noise from loud steam leaks, and that the Veteran reportedly worked around noise as a welder/pipefitter and then as a maintenance supervisor at Kimberly Clark for a total of 35 years after service.  The VA examiner noted that there were no frequency-specific audiometric tests done in service and none in the service medical records closer to time of discharge.  Based on the fact that the Veteran worked around noise for about 35 years after service, but also had 4 years of military noise exposure, the examiner could not determine the etiology of hearing loss without resorting to mere speculation.

The June 2012 VA examiner also opined that it is less likely than not that the current tinnitus was caused by or a result of military noise exposure.  The VA examiner reasoned that the Veteran reported onset of tinnitus only a few years earlier, and that based on the reported timeframe being so far removed from active service, it is less likely than not that military noise exposure caused the Veteran's tinnitus. 

The Board finds that the evidence weighs against a finding that the Veteran's hearing loss and tinnitus are related to service.  There is no evidence that hearing loss or tinnitus manifested within one year of separation from service, and at his VA examination the Veteran himself reported that tinnitus began a few years earlier.  

The Board acknowledges that the June 2012 VA examiner could not provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  However, the Board finds that the examiner adequately explained this finding with respect to Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner explained that the Veteran had in-service noise exposure for about 4 years, but had 35 years of post-service occupational noise exposure.  The Board finds that this is an adequate explanation and does not suggest that additional examination or research would render a non-speculative opinion possible.  The Board again emphasizes that the Veteran's 35-year history of post-service noise exposure.  The Veteran has not otherwise provided any medical evidence linking his current hearing loss and tinnitus to service. 

Finally, as the Veteran's sensorineural hearing loss and tinnitus have not been shown to have manifested until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus are related to service or manifested within one year of separation.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





Service Connection for a Lung Disorder

The Veteran seeks service connection for a lung disorder claimed as due to in-service asbestos exposure.  Service personnel records reflect that the Veteran was an engineman and a fireman, and the service department has noted that exposure to asbestos is probable for enginemen and highly probable for firemen.  Accordingly, in-service exposure to asbestos is established. 

The Board finds that the Veteran has current lung disability.  The June 2012 VA examination report shows a diagnosis of interstitial lung disease (asbestosis).  

As an initial matter, the Veteran does not contend, nor do the Veteran's service treatment records reflect, any complaints of, treatment for, or a diagnosis of a lung disorder.  The July 1954 service separation examination report shows a normal clinical evaluation of the lungs and chest, including normal chest x-ray findings. 

The Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims. VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VA O.G.C. Prec. Op. No. 04-00.

The Veteran underwent a VA respiratory conditions examination in June 2012.  He reported that in 1989, he was informed that he had asbestosis as part of a litigation stemming from his post-service job as a pipe-fitter, welder, and maintenance supervisor.  The Veteran further reported that the location of his post-service job was very well known to have asbestos.  The VA examiner opined that the current lung disability was less likely than not incurred in or caused by service.  The VA examiner reasoned that the Veteran was in service for less than four years, and that asbestosis is a dose-related condition that is dependent on the duration and amount of exposure.  The VA examiner explained that the Veteran's post-service occupation had a very large exposure to asbestos for a long period of time, and noted that this was the reason for his 1989 civil claim.  The VA examiner opined that the Veteran's post-service asbestos exposure is the most likely cause of his current lung disability.  The VA examiner also noted that service treatment records are silent for any respiratory condition. 

The Veteran also submitted an April 2014 letter by Dr. J.B., who opined that the Veteran has pulmonary fibrosis caused by heavy asbestos exposure in service.  

After a review of all the lay and medical evidence, the Board finds that the evidence weighs against finding that the current lung disability is related to service, to include exposure to asbestos in service.  As explained above, the June 2012 VA examiner opined that the current lung disability is related to post-service asbestos exposure.  In this regard, the Board finds that the June 2012 VA examination report is highly probative with respect to service connection for a lung disability, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones, 23 Vet. App. 382; Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board has considered and weighed the April 2014 opinion by Dr. J.B. that the Veteran has pulmonary fibrosis cause by heavy asbestos exposure in service.  However, Dr. J.B. did not provide a rationale for this opinion, and did not take into consideration or explain the significance of the Veteran's long history of post-service asbestos exposure.  Accordingly, the Board accords the April 2014 opinion by Dr. J.B. less probative value than the June 2012 VA opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The only remaining evidence supportive of the Veteran's claim for entitlement to service connection for a lung disorder are his own statements that the current lung disability is related to the in-service asbestos exposure.  While the Veteran is competent to describe certain symptoms associated with the lung disability, such as difficulty breathing, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's current lung disability is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in rendering such an opinion as to the cause of that condition, especially given the Veteran's long term history of post-service asbestos exposure.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his current lung disability do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that the weight of the evidence is against finding that the Veteran's current lung disability is related to service, and therefore, his claim for service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder

The Veteran contends that service connection is warranted for a dental disorder, claimed as a mouth injury during service.

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth. Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913. 

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes.  

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show not only that there was a dental trauma or disease (such as osteomyelitis, but not periodontal disease), but that the trauma or disease caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.

In this case, service treatment records show that the Veteran was in an automobile accident in June 1953 and was treated in a civil hospital.  The Veteran was then seen by a service doctor, who noted that the Veteran suffered a severe contusion to the left side of his face, that the Veteran complained of residual tenderness and numbness over the area, and that a neurologic examination was negative.  The military doctor believed that the tenderness and numbness would subside in about one week.  The October 1950 service entrance examination report shows that the Veteran had a full set of teeth, and an April 1954 service treatment record shows that the Veteran's teeth number 23, 24, 25, 26 were missing, for which he had partial dentures inserted. 

The Veteran provided a January 2015 statement by Dr. D.R. who indicated that he provides dental care to the Veteran, and that the Veteran is in need of extensive dental treatment including extractions, crowns, fillings, scaling and root planning, and a new partial denture.  Dr. D.R. opined that the Veteran's dental condition is due to several factors; however, Dr. D.R. explained that he considers the major reason for the Veteran's dental condition to be an injury he sustained during service.  Dr. D.R. further explained that the Veteran lost several teeth at a young age due to a trauma sustained when he was hit in the mouth by a hatch handle on a naval vessel, and that as a result of this early tooth loss, the Veteran's remaining teeth are severely worn and in some cases hopelessly damaged.

On the basis of the lack of a current compensable dental disability as defined under VA law, the Board finds that the law, and not a dispute of facts, is dispositive here.  While service treatment records show that the Veteran sustained in-service trauma to the teeth, as well as loss of teeth number 23 through 26, the record does not show that such trauma caused loss of substance of the body of the maxilla or mandible resulting in the loss of teeth.  While Dr. D.R. opined that the Veteran's current dental condition is related to in-service dental trauma, Dr. D.R. did not indicate that the Veteran's in-service trauma caused loss of substance of the body of the maxilla or mandible.  The Veteran has not otherwise presented any evidence or assertion that he currently has loss of substance of the body maxilla or mandible involving teeth number 23 through 26.  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a lung disorder, claimed as due to asbestos exposure in service, is denied.

Service connection for a dental disability due to trauma for compensation purposes, claimed as a mouth injury, is denied.

	


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


